UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: March 31, 2015. oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number: 0-21816 INFINITE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-1490422 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 80 Office Park Way Pittsford, New York 14534 (Address of principal executive offices) (585) 385-0610 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.There were 26,561,883 shares of the issuer’s common stock, par value $.001 per share, outstanding as of May 14, 2015. Infinite Group, Inc. Quarterly Report on Form 10-Q For the Period Ended March 31, 2015 Table of Contents PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets – March 31, 2015 (Unaudited) and December 31, 2014 3 Statements of Operations (Unaudited) for the three months ended March 31, 2015 and 2014 4 Statements of Cash Flows (Unaudited) for the three months ended March 31, 2015 and 2014 5 Notes to Financial Statements – (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 5. Other Information 15 Item 6.Exhibits 15 SIGNATURES 16 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” regarding the plans and objectives of management for future operations and market trends and expectations.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties.Our plans and objectives are based, in part, on assumptions involving the expansion of our business.Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved.We undertake no obligation to revise or update publicly any forward-looking statements for any reason.The terms “we”, “our”, “us”, or any derivative thereof, as used herein refer to Infinite Group, Inc., a Delaware corporation. 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. INFINITE GROUP, INC. Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net of allowances of $70,000 Prepaid expenses and deferred charges, net Total current assets Property and equipment, net Software 0 Investment Deposits and deferred charges, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities: Accounts payable $ $ Accrued payroll Accrued interest payable Accrued retirement Accrued expenses - other Current maturities of long-term obligations Current maturities of long-term obligations - related parties Notes payable Notes payable - related parties Total current liabilities Long-term obligations: Notes payable: Banks and other Related parties Total liabilities Commitments Stockholders’ deficiency: Common stock, $.001 par value, 60,000,000 shares authorized; 26,561,883 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ See notes to unaudited financial statements. 3 INFINITE GROUP, INC. Statements of Operations (Unaudited) Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Costs and expenses: General and administrative Selling Total costs and expenses Operating loss ) ) Loss on investment ) ) Interest expense: Related parties ) ) Other ) ) Total interest expense ) ) Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding - basicand diluted See notes to unaudited financial statements. 4 INFINITE GROUP, INC. Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Stock based compensation Depreciation and amortization Loss on investment (Increase) decrease in assets: Accounts receivable ) Other assets ) Increase (decrease) in liabilities: Accounts payable Accrued expenses ) Accrued retirement Net cash provided by operating activities Cash flows from investing activities: Purchase of software ) 0 Purchases of property and equipment 0 ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from notes payable - related parties 0 Repayments of notes payable - other ) ) Repayments of notes payable - related parties ) 0 Net cash provided (used) by financing activities ) Net increase in cash Cash - beginning of period Cash - end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash payments for: Interest $ $ Income taxes $
